Citation Nr: 9916480	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the residuals of stab wounds to the right rib region, 
underarm and upper back.


INTRODUCTION

The veteran had active service from January 1965 to December 
1968.  

The appeal arises from a rating decision dated in April 1997 
in which the Regional Office (RO) denied service connection 
for dental trauma and determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to service connection for stab injury to the 
right rib region, underarm and upper back.  The veteran 
subsequently perfected an appeal of that decision.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Tooth # 23 was fractured in service.  

3.  An unappealed rating decision in April 1980 denied 
service connection for residuals of stab wounds to the right 
rib region, underarm and upper back.  

4.  Additional evidence received after the April 1980 rating 
decision presents information which was not of record in 
April 1980, which bears directly and substantially upon the 
issue of entitlement to service connection for residuals of 
stab wounds to the right rib region, underarm and upper back, 
and when viewed by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
purpose of obtaining VA outpatient dental treatment for tooth 
# 23 are met.  38 U.S.C.A. §§ 1110, 1712(b)(1)(C), 5107 (West 
1991); 38 C.F.R. §§ 3.381(e), 17.161 (1998).

2.  The evidence received since the April 1980 rating 
decision which denied service connection for residuals of 
stab wounds to the right rib region, underarm and upper back 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dental Trauma

Initially, the Board finds that the veteran's claim for 
service connection for dental trauma is well-grounded within 
the meaning of 38 U.S.C.A. § 5107, in light of the evidence 
discussed below.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
under the following circumstances: 

Class II (a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1998).  

The veteran asserts that he underwent surgery in service 
during which a nerve was "killed" in order to perform a 
dental implant.  He contends that a stem was inserted and a 
tooth cemented into the stem and that he has permanent 
internal scars in his gums due to the surgery.  The service 
dental records show that the veteran fractured tooth #23 in a 
car accident and that the nerve was exposed.  It appears that 
that tooth was replaced with a crown.  

Thus, there is evidence in service that the veteran sustained 
trauma to tooth # 23.  While there is no competent evidence 
tending to show that that tooth is nonreplaceable, which 
would warrant compensation, the veteran is entitled to any VA 
dental treatment warranted for tooth # 23.  See 38 C.F.R. 
§ 4.149, Diagnostic Code 9913 (1998).  The Board also points 
out that the veteran has submitted no competent evidence of 
any other residuals of dental trauma in service.  
Furthermore, the Board does not find that dental surgery 
constitutes dental trauma as provided for under the 
provisions of 38 C.F.R. § 17.161. 


II.  The Residuals of Stab Wounds

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In a rating decision dated in April 1980, the RO denied 
service connection for residuals of stab wounds to the right 
rib region, underarm and upper back.  Additionally, notice of 
that decision and of the right to appeal said decision was 
sent to the veteran in June 1980; and a notice of disagreement 
was not received from the veteran within one year of the date 
of such notice.  Therefore, the Board finds that the April 
1980 rating decision is final.  38 U.S.C.A. § 7105.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been received to reopen the claim 
since an even earlier final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Also, additional evidence is presumed credible for the 
purposes of evaluating whether such evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It appears that the RO denied service connection for 
residuals of stab wounds to the right rib region, underarm 
and upper back in April 1980 because there was no evidence of 
any residuals of stab wounds to the right rib region, 
underarm and upper back, received in 1965, at the veteran's 
separation medical examination.  

The evidence of record at the time of the April 1980 rating 
decision included the service medical records.  The service 
medical records show that the veteran was treated in November 
1965 at a hospital with seven sutures for stab wound to the 
right rib region under the right arm and a small laceration 
of the upper back.  The service medical records also show 
that a chest X-ray in November 1966 was negative.  
Additionally, the report of the veteran's separation medical 
examination in December 1968 shows that clinical evaluation 
of the chest, upper extremities, spine and skin was normal.  
The service medical records include no evidence of any 
residuals of the November 1965 stab wound and laceration.  

Thus, at the time of the April 1980 rating decision, there 
was objective evidence contemporaneous with service that the 
veteran sustained stab wound to the right rib region under 
the right arm and a small laceration of the upper back.  
However, there was no competent evidence of any residuals of 
said injuries.  

The evidence received since the April 1980 rating decision 
includes a statement from an individual who claimed to have 
knowledge of the veteran's stab wounds while stationed at the 
U.S. Naval Auxiliary Station in Meridian, Mississippi.  That 
evidence tends to present information which was of record at 
the time of the rating decision in April 1980, that is, the 
fact that the veteran sustained wounds in service.  Thus, 
such evidence is not new.  

Additionally, the veteran contends that he has permanent and 
visible scars as the result of the wounds sustained in 
service.  No such contentions were of record at the time of 
the April 1980 rating decision.  Therefore, such information 
is new.  Moreover, the existence of scars claimed as 
residuals of the wounds in service bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim regarding service 
connection for residuals of stab wounds to the right rib 
region, underarm and upper back.  Additionally, the Board 
finds that the veteran is competent to establish the 
existence of scars. 

Therefore, the Board finds that new and material evidence has 
been submitted and that the claim for entitlement to service 
connection for residuals of stab wounds to the right rib 
region, underarm and upper back is reopened.  


ORDER

Service connection for the purpose of obtaining VA outpatient 
dental treatment for tooth # 23 is granted.

The petition to reopen the claim for entitlement to service 
connection for residuals of stab wounds to the right rib 
region, underarm and upper back is granted.  


REMAND

In light of the Board's decision to reopen the claim for 
entitlement to service connection for residuals of stab 
wounds to the right rib region, underarm and upper back, the 
Board will address the issue of whether that claim is well-
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one which is plausible; that is meritorious on its own and 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Unlike civil actions, the VA benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

In the present case, the service medical records show that 
the veteran was treated in November 1965 for stab wound to 
the right rib region under the right arm and a small 
laceration of the upper back.  The veteran contends that he 
has permanent and visible scars due to the wounds in service.  
The veteran is competent to establish the existence of scars 
and the length of time he has had said scars.  Therefore, the 
Board finds that the claim for entitlement to service 
connection for residuals of stab wounds to the right rib 
region, underarm and upper back is well-grounded.  

Having found the claim at issue to be well-grounded, the 
Board also finds that the RO should schedule the veteran for 
a VA examination for the purpose of assessing the nature of 
any scars due to wounds received in service.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Therefore, the 
case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the nature of any 
scars on his right rib region, underarm 
and upper back.  It is requested that the 
examiner review the veteran's service 
medical records and any additional 
evidence received from the veteran 
pertaining to the presence of residuals of 
stab wounds to the right rib region, 
underarm and upper back.  The examiner is 
requested to note any scars that he or she 
believes are due to the stab wound to the 
right rib region under the right arm and a 
small laceration of the upper back in 
1965.  The examiner should also provide 
rationales for his or her opinions.   

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).   

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

